Citation Nr: 0433577	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the left ankle.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant served on active duty from August 1969 to June 
1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board or BVA) from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  In that determination, the RO 
granted a 20 percent evaluation for service-connected 
traumatic arthritis of the left ankle.  The appellant 
disagreed and this appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The appellant testified at a hearing before the undersigned 
in Oakland, California, on February 27, 2004.  Apparently, 
the tape of the hearing, from which a written transcript 
would be made, did not record the proceeding.  By an October 
2004 letter, the Board notified the appellant of this, and he 
responded with a November 2004 statement requesting another 
Travel Board hearing to be held at the RO.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2003).  Accordingly, the case is remanded for the following 
action:  

Schedule the appellant for a Travel Board 
hearing before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



